UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
Criminal No. 3:CR-17-298
V.
‘(JUDGE MARIANI)
CHRISTIAN MADERA,
MEMORANDUM OPINION

 

Defendant Christian Madera, (“Defendant” “Madera’) filed nine pretrial motions which
are ripe for disposition: 1) Motion for Disclosure Pursuant to Federal Rule of Evidence 807
(Doc. 240); 2) Motion Pursuant to Rules 404(b) and 609 for Disclosure (Doc. 243); 3) Motion
for Severance (Doc. 2 246); 4) Motion for Starks Hearing to Preclude Use of Audio
Recordings at Trial (Doc. 249); 5) Motion for Rule 16(a)(1)(G) Disclosure (Doc. 252); 6)
Motion for Hearing on Admissibility of Statements of Alleged Co-Conspirators (Doc. 254); 7)
Motion to Produce Memorializing of Government Interviews (Doc. 257); 8) Motion for
Pretrial Disclosure of Evidentiary Information (Doc. 260); and 9) Motion for Early Disclosure
of Statements Pursuant to the Jencks Act and Federal Rules of Criminal Procedure (Doc.
262). The Government's Omnibus Response to Defense Pre-Trial Motions (Doc. 278)

addressed each motion.
I. BACKGROUND
On October 3, 2017, a federal Grand Jury sitting in Scranton, Pennsylvania, returned
an Indictment charging Christian Madera and others with conspiracy to manufacture,
distribute, and possess with intent to distribute marijuana in violation of 21 U.S.C. § 846.
(Doc. 1 at 1-2.) Others charged in the Indictment are Jose Luis Gonzalez, Sr., Jose Luis
Gonzalez, Jr., Joevaney Gonzalez, Carlos Roman, Alfredo Roman, Carlos Santurtan-Teran,
and Nelson Martin. (/d.)
ll. | PENDING MOTIONS
The following pending motions mirror those previously filed by of co-defendants: 1)
Motion for Disclosure Pursuant to Federal Rule of Evidence 807 (Doc. 240); 2) Motion
Pursuant to Rules 404(b) and 609 for Disclosure (Doc. 243); 3) Motion for Rule 16(a)(1)(G)
Disclosure (Doc. 252); and 4) Motion for Hearing on Admissibility of Statements of Alleged
Co-Conspirators (Doc. 254). The Court has previously considered the issues raised in
these motions and found them to be without merit. (See Docs. re Joevaney & Sr.) Because
Defendant raises no distinct grounds for relief requested, the Court will deny the identified
motions for the reasons previously discussed. (/d.)
Defendant's Motion for Pretrial Disclosure of Evidentiary Information (Doc. 260) will
be deemed withdrawn for failure to file a supporting brief pursuant to Local Rule 7.5 of the
Local Rules of Court of the Middle District of Pennsylvania.

The following motions will be reviewed de novo: 1) Motion for Severance (Doc. 246);
2) Motion for Starks Hearing to Preclude Use of Audio Recordings at Trial (Doc. 249); 3)
Motion to Produce Memorializing of Government Interviews (Doc. 257); and 4) Motion for
Early Disclosure of Statements Pursuant to the Jencks Act and Federal Rules of Criminal
Procedure (Doc. 262).

A. Motion for Severance

With his Motion for Severance (Doc. 246), Defendant asserts that his trial should be
severed from that of his co-defendants for three reasons: he may be denied access to
exculpatory testimony of his co-defendants; the jury is likely to find him guilty by association;
and there may be problems with statements made by co-defendants pursuant to Bruton v.
United States, 391 U.S. 123 (1968). (Doc. 248 at 2.) The Government responds that these
concerns are unsubstantiated and do not meet the burden Defendant must establish to
warrant severance. (Doc. 278 at 3.) The Court concludes Defendant has not shown that
severance is warranted.

Rule 14 of the Federal Rules of Criminal Procedure provides in pertinent part “[iJf the
joinder of offenses or defendants in an indictment, an information, or a consolidation for trial
appears to prejudice a defendant or the government, the court may order separate trials of
counts, sever the defendants’ trials, or provide any other relief that justice requires.” Fed. R.
Crim. P. 14(a). As explained by the Court of Appeals of the Third Circuit,

[plermitting courts to “provide any other relief that justice requires” affords great
latitude to trial courts to craft remedies that fit the circumstances of each

3
case. Id. “Moreover, Rule 14 does not require severance even if prejudice is

shown: rather, it leaves the tailoring of the relief to be granted, if any, to the

district court's sound discretion.” Zafiro v. United States, 506 U.S. 534, 538-

39, 113 S.Ct. 933, 122 L.Ed.2d 317 (1993) (citation omitted). As a result, we

require “[djefendants seeking a severance [to] bear a heavy burden and ...

demonstrate not only that the court would abuse its discretion if it
denied severance, but also that the denial of severance would lead to clear and
substantial prejudice resulting in a manifestly unfair trial.” United States v. Lore,

430 F.3d 190, 205 (3d Cir. 2005) (internal quotation marks omitted).

United States v. Brown, 849 F.3d 87, 92 (3d Cir. 2017).

Here Defendant has not made the requisite showing in that he provides merely
conjecture and conclusory statements regarding the denial of access to co-defendant
exculpatory statements, guilt by association, and potential Bruton problems. (See Doc. 248
at 2-4.) As to the Bruton issue, the Government notes that if, in the course of pretrial
preparation, it identifies “any co-defendant statement that gives rise to a potential Bruton
issue, it can notify defense counsel and apply appropriate redactions in advance of trial.”
(Doc. 278 at 6 (citing Richardson v. Marsh, 481 U.S. 200 (1987) (finding redaction adequate
to protect defendant)).) In that Defendant did not file a reply brief, he did not contest the
validity of this approach. At this stage of the proceedings, the Court is satisfied that this will
address concerns related to co-defendant statements.

Because Defendant has not satisfied his burden of demonstrating that the Court

would abuse its discretion if it denies severance, the Court will deny Defendant's motion.
B. Motion for Starks Hearing to Preclude Use of Audio Recordings at Trial

With his Motion for Starks Hearing to Preclude Use of Audio Recordings at Trial
(Doc. 249), Defendant asserts that “the burden is on the Government to produce ‘clear and
convincing evidence of authenticity and accuracy as a foundation for such recordings.”
(Doc. 251 at 1 (quoting United States v. Starks, 515 F.2d 112 (3d Cir. 1975)).) Specifically,
Defendant states that “[i]n this case, the audio contains primarily Spanish speakers with a
mix of English words as well as, [sic] tangled exchanges between speakers making it
difficult to differentiate which words are spoken by which speaker.” (Doc. 251 at 3.) The
Government responds that no Starks hearing is necessary given the circumstances of this
case. (Doc. 278 at 7.) The Court concludes Defendant has not shown the need fora
Starks hearing.

In United States v. Credico, 718 F. App’x 116 (3d Cir. 2017) (not precedential), the
Circuit Court explained

[i]n Starks, we recognized the risks inherent in the use of tape recordings,

which are “peculiarly susceptible of alteration, tampering, and selective

editing,” and held therefore that the Government must “produce clear and

convincing evidence of authenticity and accuracy as a foundation for the

admission of such recordings.” United States v. Starks, 515 F.2d 112, 121 (3d

Cir. 1975) (quoting United States v. Knohl, 379 F.2d 427, 440 (2d Cir. 1967).

In so doing, we noted with approval a seven-part test for establishing such a

foundation, but were explicit that we did not intend to establish “a uniform

standard equally applicable to all cases.” /d. We instead explained that, within

reason, whether the “proof of facts creat[es] a sufficient foundation for the

admission of a tape recording is a matter to be

decided by the trial court.” Id.

718 F. App'’x at 119. Starks identified the following relevant facts:

5
“(1) That the recording device was capable of taking the conversation now

offered in evidence.

(2) That the operator of the device was competent to operate the device.

(3) That the recording is authentic and correct.

(4) That changes, additions or deletions have not been made in the recording.

(5) That the recording had been preserved in a manner that is shown to the

court.

(6) That the speakers are identified.

(7) That the conversation elicited was made voluntarily and in good faith,

without any kind of inducement.”

515 F.2d at121 n.11 (quoting United States v. McKeever, 169 F. Supp. 426, 430
(S.D.N.Y.1958)).

Shortly after the Third Circuit issued the Starks opinion, the Federal Rules of
Evidence went into effect. Federal Rule of Evidence 901(a) provides that “[t]he requirement
of authentication or identification as a condition precedent to admissibility is satisfied by
evidence sufficient to support a finding that the matter in question is what its proponent
claims.” United States v. Bankoff, No. CR.A. 07-185, 2008 WL 638236, at *2 (E.D. Pa. Mar.
7, 2008). Argument has been made that this lesser standard supercedes the standard set
forth in Starks. Id. Bankoff notes that courts within the Third Circuit have addressed the
apparent conflict and some have applied the higher Starks standard. Id.

“Many courts have found Starks' application less critical in light of Federal Rule of
Evidence 901.” United States v. Davis, No. CR 18-270, 2018 WL 6524240, at *8 (E.D. Pa.
Dec. 12, 2018) (citing United States v. Tahn Le, 542 F. App’x 108, 117 n.9 (3d Cir. 2013)

(Rendell, J.) (“It is unclear whether Starks remains relevant after the enactment of Fed. R.

Evid. 901.”); United States v. Kaboni, No. 07-550-03, 2013 WL 420334, at *2 n.5 (E.D. Pa.

6
Feb. 4, 2013) (“There has been uncertainty as to whether Congress’ adoption of the Federal
Rules of Evidence and, specifically Rule 901, abrogated Starks.”)). However, the Circuit
Court continues to reference the Starks factors in the consideration of the admissibility of
audio recordings. See, ¢.g., Flood v. Schaefer, 654 F. App’x 130, 133 (3d Cir. 2018) (not
precedential). Therefore, this Court will consider the Starks factors but, as advised by
Credico, 718 F. App’x at 119, the Court will not apply them as a rigid standard. Further, the
Court will determine “whether the proof of facts creates a sufficient foundation for the

admission of a tape recording,” using the burden of proof for authentication generally.’

 

1 Because Defendant raises the issue of voice identification (Doc. 278 at 3), the Court notes that Rule
901(b)(5) states that “[ajn opinion identifying a person's voice--whether heard firsthand or through
mechanical or electronic transmission or recording--based on hearing the voice at any time under
circumstances that connect it with the alleged speaker’ satisfies the requirement of 901(a) that the
requirement of authentication is satisfied “by evidence sufficient to support a finding that the matter in
question is what its proponent claims.”

Several Courts of Appeals have concluded that the government's burden in
identifying the speaker in recorded conversations is relatively minimal. See United States v.
Bush, 405 F.3d 909, 919 (10th Cir.2005) (“Such voice identification need only to rise to the
level of minimal familiarity.”); United States v. Plunk, 153 F.3d 1011, 1023 (9th Cir.1998)
(‘Rule 901(b)(5) establishes a low threshold for voice identifications offered to determine the
admissibility of recorded conversations.”). “Any person may identify a speaker's voice if he
has heard the voice at any time.” United States v. Cerone, 830 F.2d 938, 949 (8th Cir.1987).

United States v. Stills, No. CRIM A. 04-680-03, 2006 WL 1737496, at *2 (E.D. Pa. June 22, 2006), affd sub
nom. United States v. Rideout, 437 F. App'x 83 (3d Cir. 2011), and affd sub nom. United States v. Davis,
437 F. App'x 86 (3d Cir. 2011); see also United States v. Pelker, , 2019 WL 2160465, at *18 (M.D. Pa. May
17, 2019) (citing United States v. Stills, 2006 WL 1737496, at *2 ("Courts have characterized the
Government's burden in identifying the speaker in recorded conversations” as relatively minimal.”)

7

 
Defendant’s only specific averment in this motion is that noted above concerning
“tangled exchanges among speakers.” (Doc. 251 at 3.) Because he did not file a reply
brief, Defendant has not refuted the Government's contention that, at trial, it will

authenticate any audio recordings to be admitted into evidence via testimony

of federal agents with direct knowledge of the telephone conversations. What

is more, as the voice recordings were generated by equipment utilized by the

DEA in the Title III investigation, Agents will be able to testify at trial as to the

accuracy of the equipment and integrity of the recordings.

(Doc. 278 at 7.) On this record, the Court cannot conclude that the Government will be
unable to make the required showing at trial or that a Starks hearing is necessary to
establish that the Government can meet its burden of admissibility by authenticating the
audio tape evidence at issue. Therefore, the Court will deny Defendant's motion.

C. Motion to Produce Memorializing of Government Interviews

With his Motion to Produce Memorializing of Government Interviews (Doc. 257),
Defendant argues that Rule 16, the Jencks Act, and Brady v. Maryland, 373 U.S. 83 (1963),
require “immediate disclosure” of items requested “in order that the defendant may fully and
properly investigate and prepare for trial.” (Doc. 259 at 2.) The Government responds that it
abides by its obligations under Federal Rule of Criminal Procedure 16, the Jencks Act, and

Brady. (Doc. 278 at 9.) Because Defendant provides no argument or evidence that the

Government has not or does not intend to do so, the Court will deny this motion.
D. Motion for Early Disclosure of Statements Pursuant to the Jencks Act and
Federal Rules of Criminal Procedure

With his Motion for Early Disclosure of Statements Pursuant to the Jencks Act and
Federal Rules of Criminal Procedure (Doc. 262), Defendant seeks an order directing early
disclosure of certain materials thirty days before trial due to the anticipated volume of
Jencks materials (id. {ff 3, 5). The Government responds that Defendant has not made the
required showing for early disclosure. (Doc. 278 at 10-13.) The Court agrees.

As stated by the Government,

Rule 26.2 incorporates the Jencks Act into the Federal Rules of Criminal
Procedure and limits discovery until after the witness has testified on direct
examination. Likewise, Rule 16(a)(2) & (3) specifically exclude from pretrial
discovery statements made by government witnesses or potential government
witnesses, including grand jury testimony, except as provided under the Jencks
Act. United States v. Cook, 530 F.2d 145 (7th Cir. 1976), cert. denied, 426 U.S.
909 (1977). The district court has the discretion, however, to order production
of Jencks Act material before the witness testifies. United States v. Blackburn,
9 F.3d 353, 357-58 (5th Cir. 1993). A defendant's request must be sufficiently
precise to identify the particular statements sought. United States v. Sanchez-
Gonzalez, 294 F.3d 563, 568 (3rd Cir. 2002) (discovery properly denied
because defendant failed to show with reasonable particularity that requested
material existed). Requests are invalid if they are overly broad. United States
v. Pepe, 747 F.2d 632, 657-58 (11th Cir. 1984) (Jencks Act request over-broad
where government would have been forced to find and produce all statements
that witness, a former participant in organized crime, ever made about
organized crime and usury).

(Doc. 278 at 11-12.)
In his supporting brief, Defendant acknowledges that the Government is not required
to turn over Jencks material before trial, but he states conclusorily that “the need to avoid

undue surprise, too [sic] allow for the due process rights and rights to assistance of counsel

9
should provide rule flexibility and allow release before the start of trial.” (Doc. 264 at 1-2.)
Defendant also cites to the Government's general obligation under Brady to produce
favorable material, but he does not allege that the Government has failed to do so. (Doc.
264 at 2 (citing Brady v. Maryland 373 U.S. 83).)

Based on the legal framework set out above, the Government states that Madera is
not entitled to review prior testimony of government witnesses until the completion of their
direct examination. (Id. at 12 (citing United States v. Haire, 371 F.3d 833, 841 (D.C. Cir.
2004) (statements made by cooperating defendants at trial not discoverable until witnesses
testified on direct examination), vacated on other grounds, 543 U.S. 1109 (2005)).) Further,
regarding witnesses who appeared before the grand jury but who will not be called upon to
testify, the Government asserts that Madera has no right of access to such testimony. (Id.
(citing United States v. Schier. 438 F.3d 1104, 1112 (11th Cir. 2006) (a defendant is not
entitled to statements of non-testifying witnesses under the Jencks Act). Defendant has not
refuted these assertions and the Court finds them to be consistent with governing legal
principles. As noted by the Government, Jencks material “will be turned over to the
defendants in the week prior to the commencement of trial” and Defendant has provided no
“sufficiently precise” reason for the Court to order earlier disclosure of the material,

Sanchez-Gonzalez, 294 F.3d at 568.

10
Regarding the Government's Brady production, the Government recognizes its
ongoing obligation to disclose evidence favorable to Defendant.2 Defendant has not
provided any basis for the Court to conclude that the Government has not satisfied Brady
requirements.

Because Defendant has not shown he is entitled to early Jencks disclosure or
identified any Brady violation, he has provided no support for the pending motion.
Therefore, the Court will deny Defendant’s Motion for Early Disclosure of Statements
Pursuant to the Jencks Act and Federal Rules of Criminal Procedure (Doc. 262).

Ill. CONCLUSION
For the reasons set out above, Defendant's pretrial motions (Docs. 240, 243, 246,

949, 252, 254, 257, 260, and 262) will be DENIED. An appropriate Order is filed

      

simultaneously with this Memorandum Opinion. aw

 

Robert D. Mariani]
United States District Judge

 

2 The Government also notes its

ongoing obligation to disclose evidence favorable to the accused pursuant to Brady v.
Maryland,373 U.S. 83, 87 (1963); Strickler v. Greene, 527 U.S. 263, 281-82 (1999) (Brady
violation occurs when: (1) withheld evidence is favorable to accused because it is
exculpatory or impeaching, (2) evidence was suppressed by the government, either willfully
or inadvertently; and (3) prejudice ensued).

(Doc. 278 at 12 n.2.)

11
